DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675) in view of Halliwell (“Fuel Burn Benefits of a Variable-Pitch Geared Fan Engine”).
Regarding claims 1, 2 and 18, Sabnis teaches a method of operating (¶4) an aircraft (¶46) that includes at least gas turbine engine (20), the gas turbine engine including: an engine core (24, 26 and 28) comprising: a first turbine (46), a first compressor (44), and a first core shaft (30) connecting the first turbine to the first compressor (¶41); a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor (¶41), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft (¶41, the first core shaft is a low speed spool and the second core shaft is a high speed spool), the gas turbine engine further comprising: a fan (42) comprising a plurality of fan blades (¶51); and a gearbox (48) that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft (¶41), wherein the method includes operating the aircraft to take-off such that during the take-off the gas turbine exhibits a maximum thrust (In ¶4, operating the engine at a sea-level take-off power condition is taught. In ¶65 and Table 1, a maximum take-off thrust is described. ¶56, ¶57, max power condition is a sea-level max take off.) 
The claims recite a core efficiency ratio that is in a range of from 1.9x105 m/kg s Pa to 3.5x105 m/kg s Pa, where core efficiency ratio is defined as (fan diameter) x (turbine entry temperature/stagnation temperature at the outlet of the second compressor)1/2 x (mass flow rate at entry to the engine core) x (stagnation pressure at the exit to the second compressor). 
The engines of Sabnis have a fan diameter, a turbine entry temperature, stagnation temperature at the outlet of the second compressor, a mass flow rate at entry to the engine core and a stagnation pressure at the exit to the second compressor (The locations where these values occur are shown in Fig. 1. The values for these parameters are obtained when the engine is operated). Hence, the engines of Sabnis have a core efficiency ratio. However, Sabnis doesn’t teach the values necessary to determine a core efficiency ratio and in particular values of a core efficiency ratio divided by a fan diameter. Halliwell, as discussed as follows, is relied upon to teach a core efficiency ratio/fan diameter. Sabnis teaches a range of fan diameters for the engines.
Halliwell teaches two engines, a baseline engine in Figs. 5 and 6 and a derivative engine in Figures 9 and 10. The derivative engine is a high bypass, geared turbofan engine similar to the engines of Sabnis. The baseline engine is similar but doesn’t have a gearbox to reduce the rotation rate transmitted from the low pressure turbine to the fan.
 Figure 10 shows engine core properties for an engine at a maximum thrust condition for the derivative engine. In Figure 10, the turbine entry temperature is 1531 K, a stagnation temperature at the exit to the second compressor is 731 K, a stagnation pressure at the exit to the second compressor is 2.144 MPa and a mass flow rate at the entrance to the engine core is 45.81 kg/sec. These values provide the core efficiency ratio/fan diameter of about 67,700 kg-1 s Pa. In Figures 5 and 6, the baseline engine, which is a CFM56-7B24 which is an engine used on the Boeing 737, also has a core efficiency ratio/fan diameter of about 67,700 kg-1 s Pa. 
One difference between the baseline engine and the derivative engine is the derivative engine has a higher bypass ratio (11.98) and fan diameter (203 cm) as compared to the baseline engine with a bypass ratio of (5.3) and a fan diameter of (152 cm). In the section baseline and variable-pitch geared fan engines, Halliwell teaches propulsive efficiency is influenced more by turbine entry temperature and it is the distribution of the core energy between the core & bypass duct exhaust (Typical, propulsive efficiency increases as the bypass ratio and/or the turbine entry temperature is increased). Thus, the propulsive efficiency of the derivative engine is increased by keeping the engine core properties essentially constant, as measured by the core efficiency ratio/fan diameter, increasing the fan diameter and increasing the bypass ratio as compared to the baseline engine. The essentially constant core efficiency ratio/fan diameter between the two engines teaches the fan diameter can be scaled while maintaining a similarly performing core engine, as measured by the core efficiency ratio/fan diameter.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis have a core efficiency/fan diameter of about 67,700 kg-1 s Pa, as taught by Halliwell, in order to apply a known technique, in this case designing a jet engine, to a known device ready for improvement, in this case a jet engine, to yield a predictable result of providing a jet engine with an engine core performance sufficient to generate the power needed to operate the engine. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2141, III.
As discussed so far, Sabnis in view of Halliwell teaches engines with a core efficiency ratio/fan diameter of 67,000 kg-1 s Pa. Sabnis further teaches fan diameters between 127 cm and 406 cm (Halliwell’s baseline and derivative engines, which have fan diameters of 152 cm and 203 cm, fall within this range.). Using the fan diameter values of Sabnis provides a core efficiency ratio of between 1.03 x105m kg-1 s Pa and 2.75 x105 m kg-1 s Pa, which overlaps with the claimed ranges of 1.9x105 m/kg s Pa to 3.5x105 m/kg s Pa (claim 1), 2.0x105 m/kg s Pa to 3.0x105 m/kg s Pa (claim 2) and 2.1x105 m/kg s Pa to 2.5x105 m/kg s Pa (claim 18). 
It has been held that in the case where the claimed ranges, in this case a core efficiency ratio of 1.9x105 m/kg s Pa to 3.5x105 m/kg s Pa (claim 1), 2.0x105 m/kg s Pa to 3.0x105 m/kg s Pa (claim 2) and 2.1x105 m/kg s Pa to 2.5x105 m/kg s Pa (claim 18), respectively, overlap disclosed by the prior art, in this case, a core efficiency ratio of between 1.03 x105m kg-1 s Pa and 2.75 x105 m kg-1 s Pa, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 3, Sabnis in view of Halliwell teaches the invention as claimed and described above and Sabnis further teaches a fan diameter in a range between 114 cm and 406 cm. It has been held that in the case where the claimed ranges, in this case the fan diameter in the range of 225 cm to 400 cm, respectively, overlap disclosed by the prior art, in this case, a fan diameter in the range of 114 cm to 406 cm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 17, Sabnis in view of Halliwell teaches the invention as claimed and discussed above and Sabnis further teaches the gear reduction ratio is greater than 1.8, and in some cases, greater than 4.5 (¶46). It has been held that in the case where the claimed ranges, in this case the gear reduction ratio is in a range of from 3.3 to 4, respectively, overlap disclosed by the prior art, in this case, a gear reduction ratio greater than 1.8, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I. 
Claims 7, 8, 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675) in view of Halliwell, as applied to claim 1 above, and further in view of Miller (2018/0355804).
Regarding claim 7 and 8, Sabnis in view of Halliwell teaches the invention as discussed above for claim 1. Sabnis further teaches the second turbine comprises at least one row of stator vanes and at least one row of rotor blades. Sabnis in view of Halliwell doesn’t teach the materials used in the second turbine. 
Miller teaches geared bypass turbofan engines similar to Sabnis and Halliwell including a second turbine with rotor blades and stator vanes (Fig.1). Miller teaches the rotor blades and stator vanes of the second turbine including the axially most upstream stator vanes and rotor blades and the second most axially upstream row of stator vanes and rotor blades can be formed from ceramic matrix composite materials(¶37, ¶38,  Fig. 4). Alternately, Miller teaches the stator vanes and rotor blades of the second turbine can be formed from less temperature capable material, such as a metal (¶40). The use of a metal versus a ceramic matrix composite can reduce manufacturing costs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Halliwell have a most axially upstream row of the at least one row of stator vanes or a most axially upstream row of the at least one row of rotor blades be metallic, as taught by Miller, in order to minimize the amount of cooling required for the turbine.
Regarding claim 10 and 11, Sabnis in view of Halliwell teaches the invention as discussed above for claim 1. Sabnis further teaches the second turbine comprises at least two rows of stator vanes and at least two rows of rotor blades. As discussed above, Miller teaches the stator vanes and rotor blades can be formed from a ceramic matric composite. The use of the ceramic matrix composite minimizes the amount of cooling air that is used in the turbine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Halliwell have a second most axially upstream row of the at least two rows of stator vanes comprise a ceramic matrix composite and a second most axially upstream row of the at least two rows of rotor blades comprise a ceramic matrix composite, as taught by Miller, in order to minimize the amount of cooling required for the turbine.
	Regarding claim 15 and 16, Sabnis in view of Halliwell teaches the invention as discussed above for claim 1. Sabnis in view of Halliwell doesn’t teach the turbine entry temperature is in the range of 1800 K to 2100 K and 1950 K to 2100 K as claimed.
Miller teaches a turbine with a turbine with a temperature at the inlet to the most axially turbine rotor at a maximum power condition of between 1309 K and 2145 K (¶34 and ¶35). Miller the engines operate at a maximum power condition (¶25). The maximum power condition is a maximum thrust. The temperatures lead to an engine with a minimal amount of cooling requirement in the turbine (¶35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Halliwell have a turbine entry temperature of between 1309 K and 2145 K, as taught by Miller, in order to minimize the amount of cooling required for the turbine.
It has been held that in the case where the claimed ranges, in this case, a turbine entry temperature of between 1800 K and 2100 K or between 1950 and 2100 K, respectively, overlap disclosed by the prior art, in this case, have a temperature at the inlet to the most axially turbine rotor at a maximum power condition of between 1309 K and 2145 K, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I. 
Claims 4, 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675) in view of Halliwell, as applied to claim 1 above, and further in view of Greitzer (Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles, Cooperative Agreement Number NNX08AW63A, March 2010).
Regarding claim 4, Sabnis in view of Halliwell teaches the invention as discussed above for claim 1. Sabnis in view of Halliwell doesn’t teach the materials used in the second turbine. 
Greitzer teaches weight breakdowns for various bypass gas turbine engines used on aircraft (Table H. 3). In particular, Greitzer teaches weight values for the CFM56-7B72 engine, which is the baseline engine used in Halliwell and weight values for geared turbofans from Pratt and Whitney, such as the PW4090. Greitzer teaches weight values for engine components in the second turbine, such as rotor blades and stator blades in the second turbine for various engines (HPT, Table H.4). In Table H.5, Greitzer teaches a 30-40% weight reduction using CMC blades as compared to Nickel Alloy blades in the second turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Halliwell have the second turbine comprises at least one ceramic matrix composite component, as taught by Greitzer, in order to reduce the weight of the engines.
Regarding Claim 5, Sabnis in view of Halliwell and Greitzer teaches the invention as claimed and discussed above for claim 4. As discussed so far, Sabnis in view of Halliwell and Greitzer doesn’t teach mass fractions of the composite materials used in the turbines. Using the weight values specified in Greitzer and the estimated weight savings from using CMC materials and a CMC mass fraction of the turbine can be estimated.
As an example, in Table H.3 of Greitzer, the second turbine of a PW2037, which has two HPT stages (Table H.1) and weighs 857 pounds. The engine in Sabnis of Fig. 1 also appears to have two HPT stages. Although PW2037 is not a geared turbofan engine, it includes all the other structural components and operating conditions of the claim other than the gearbox. Hence, it provides a reasonable example for estimating CMC weight effects associated with using CMCs in the second turbine.
 For the PW2037, The rotor blades weigh 56 pounds . When the weight of the rotor blades is reduced 30% by using CMCs in accordance with Table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 17 pounds. Hence, the weight of the blades is 39 pounds and the weight of the turbine is 780 pounds. Thus, Greitzer teaches the possibility of having the mass of the ceramic matrix composite in the second turbine is 5%, which is in the range of 2% to 15%. The mass fraction can be adjusted by converting the stator vanes to CMC vanes, estimating a higher weight savings, such as 40% versus 30%, or converting only a portion of the rotor blades and stator vanes to CMC composites. This type of calculation can be performed for each of the engines shown in Table H.3. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Halliwell and Greitzer to have mass of the ceramic matrix composite in the second turbine in the range of 2% to 15% of the total mass of the second turbine, as taught by Greitzer in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the weight of the turbofan engine applied to a prior art aircraft, to yield a predictable result of reducing the weight of the turbofan engine as taught by Greitzer (Appendix H), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Regarding Claim 6, Sabnis in view of Halliwell and Greitzer teaches the invention as claimed and discussed above for claim 5. As discussed so far, Sabnis in view of Halliwell and Greitzer doesn’t teach the first turbine comprises at least one ceramic matrix composite. 
In Table H.5, Greitzer teaches the stator or rotor blades (LPT blades) in the first turbine can be formed from a ceramic matrix composite to reduce the weight of the first turbine. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Halliwell and Greitzer to have the first turbine comprise at least one ceramic matrix composite, as taught by Greitzer in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the weight of the turbofan engine applied to a prior art aircraft, to yield a predictable result of reducing the weight of the turbofan engine as taught by Greitzer (Appendix H), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Regarding claims 13 and 14, Sabnis in view of Halliwell teaches the invention as claimed and discussed above for claim 1. Sabnis further teaches the first turbine comprises at least one row of stator vanes including an axially most upstream row of stator vanes and at least  one row of rotor blades including an axially most upstream row of rotor blades. Sabnis in view of Halliwell doesn’t teach the first turbine comprises at least one ceramic matrix composite. 
In Table H.5, Greitzer teaches the stator or rotor blades (LPT blades) in the first turbine can be formed from a ceramic matrix composite to reduce the weight of the first turbine. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Halliwell to an axially most upstream row of the at least one row of stator vanes in the first turbine comprises a ceramic matrix composite or an axially most upstream row of the at least one row of rotor blades in the first turbine comprises a ceramic matrix composite, as taught by Greitzer in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the weight of the turbofan engine applied to a prior art aircraft, to yield a predictable result of reducing the weight of the turbofan engine as taught by Greitzer (Appendix H), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675) in view of Halliwell, as applied to claim 1 above, and further in view of Morrison (US 6,197,424).
Regarding Claim 9, Sabnis in view of Halliwell teaches the invention as claimed and discussed above for claim 1 and the Sabnis further teaches the turbine comprises at least one row of rotor blades. Sabnis in view of Halliwell doesn’t teach seal segments that radially surround a most axially upstream row of the at least one row of rotor blades and the seal segments comprise a ceramic matrix composite. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1). Morrison teaches the CMC seals reduce cooling requirements (Col. 10: 63-65). The seal segments are configured to operate near 1600 C (Col 10:18). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Halliwell to have seal segments that radially surround a most axially upstream row of the at least one row of rotor blades and the seal segments comprise a ceramic matrix composite, as taught by Morrison in order to, reduce the engine cooling requirements, as taught by Morrison (Col. 10:63-65).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675) in view of Halliwell and Miller (2018/0355804), as applied to claim 11 above, and further in view of Morrison (US 6,197,424).
Regarding Claim 12, Sabnis in view of Halliwell and Miller teaches the invention as claimed and discussed above for claim 11. Sabnis in view of Halliwell and Miller doesn’t teach the second most axially upstream row of the at least two row of rotor blades is radially surrounded by seal segments that comprise a ceramic matrix composite. 
Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1). Morrison teaches the CMC seals reduce cooling requirements (Col. 10: 63-65). The seal segments are configured to operate near 1600 C (Col 10:18). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Halliwell and Miller to have the second most axially upstream row of the at least two row of rotor blades is radially surrounded by seal segments that comprise a ceramic matrix composite, as taught by Morrison in order to, reduce the engine cooling requirements, as taught by Morrison (Col. 10:63-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P. OLYNICK/Examiner, Art Unit 3741